UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

DUANE C. RAWLINGS,
Plaintiff-Appellant,

v.
                                       No. 96-2492
MARVIN RUNYON, Postmaster
General, United States Postal
Service,
Defendant-Appellee.

Appeal from the United States District Court
for the District of Maryland, at Greenbelt.
J. Frederick Motz, Chief District Judge.
(CA-95-2071-JFM)

Submitted: March 13, 1997
Decided: March 21, 1997

Before HALL, ERVIN, and WILKINS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.
_________________________________________________________________

COUNSEL

James J. Nolan, Jr., PIERSON, PIERSON & NOLAN, Baltimore,
Maryland, for Appellant. Lynne A. Battaglia, United States
Attorney,
Charles J. Peters, Assistant United States Attorney, Baltimore,
Mary-
land, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Duane C. Rawlings appeals from the district court's orders granting
summary judgment to Defendant in Rawlings' suit under the Ameri-
cans with Disabilities Act ("ADA"), 42 U.S.C.A. §§ 12101-12213
(West 1995) and the Rehabilitation Act of 1973, 29 U.S.C.A. §§ 701-
797b (West Supp. 1996) and denying Rawlings' motion for reconsid-
eration. Rawlings asserts that his employer breached its duty to
rea-
sonably accommodate a disabled employee. We affirm the judgment
of the district court.

Rawlings was employed as a Parcel Post Distributor for the United
States Postal Service from 1985 until 1994. The last day that Rawl-
ings actually performed any work for the agency was in August 1992.
Due to a work related injury in December 1988, Rawlings was
granted a one year leave of absence from September 1, 1992 until
September 1, 1993. However, Rawlings did not return to work on
September 2 or any date thereafter nor did he communicate with any
of his supervisors at the Postal Service after September 1. He was
ter-
minated on January 18, 1994.

Rawlings asserts that he spoke with his union representative prior
to September 1, and was told that the Postal Service had agreed
that
he did not have to come back to work pending a decision on his
appli-
cation for disability retirement. On October 2, 1993, Rawlings
received an "Absence Inquiry," instructing him to return to work or
submit documentation to substantiate the reasons for his continued
absence. Thereafter, Rawlings again spoke with his union
representa-
tive and was told that the Postal Service was not going to wait for
his
disability retirement decision.

Thereafter, Rawlings received a "Notice of Proposed Removal."
Although he claims that he spoke again with his union
representative

                                 2
and provided him with reports from his therapist and from his
ortho-
pedist, it is undisputed that Rawlings did not personally contact
the
Postal Service and did not provide any of his supervisors with the
alleged documentation. Moreover, the union representative states
that
he did not communicate with the Postal Service after the "Notice of
Proposed Removal," and the Postal Service asserts that no documen-
tation was received. Rawlings was then terminated.

The ADA provides: "The term `qualified individual with a disabil-
ity' means an individual who, with or without reasonable accommo-
dation, can perform the essential functions of the employment
position that such individual holds or desires." 42 U.S.C.A.
§ 12111(8). Employers, therefore, are only required to impose those
modifications that qualify as "reasonable." See Myers v. Hose, 50
F.3d 278, 283 (4th Cir. 1995). Here, Rawlings asserts that the
Postal
Service was required to grant him a period of time in which to
process
his disability retirement. He sets no limit on how long this might
take.
Reasonable accommodation does not require an employer to wait
indefinitely while an employee attempts to improve his status. See
id.
Accordingly, the orders of the district court are affirmed. We dis-
pense with oral argument because the facts and legal contentions
are
adequately presented in the materials before the court and argument
would not aid the decisional process.
AFFIRMED

                                 3